Gerstein Fisher Multi-Factor Growth Equity Fund Institutional Class Shares (GFMGX) Prospectus November 30, 2009 The U.S. Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Gerstein Fisher Multi-Factor Growth Equity Fund a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 4 Investment Objective 4 Principal Investment Strategies 4 Principal Risks 6 Portfolio Holdings Information 9 MANAGEMENT OF THE FUND 9 The Adviser 9 Portfolio Manager 9 SHAREHOLDER INFORMATION 9 Share Price 9 How to Purchase Shares 10 How to Redeem Shares 11 Redemption Fees 12 Tools to Combat Frequent Transactions 13 Other Fund Policies 13 DISTRIBUTION OF FUND SHARES 14 The Distributor 14 DISTRIBUTIONS AND TAXES 14 Distributions 14 Tax Consequences 14 FINANCIAL HIGHLIGHTS 15 Summary Section Investment Objective The investment objective of the Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of amount redeemed within 60 days from the date of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.85% Other Expenses(1) 0.45% Acquired Fund Fees and Expenses (1) 0.04% Total Annual Fund Operating Expenses 1.34% Less: Fee Waiver/Expense Reimbursements 0.05% Total Annual Fund Operating Expenses after Fee Waiver/Expense Reimbursement(2) 1.29% (1) Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. (2) Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Gerstein, Fisher & Associates, Inc. (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of acquired fund fees and expenses and dividends on short positions) do not exceed 1.25% of the Fund’s average net assets through December 15, 2012, subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).This waiver can only be terminated by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for management fees it waived and Fund expenses it paid. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $131 $409 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may also sell shares of securities short for hedging purposes. Table of Contents - Prospectus 1 In selecting investments for the Fund, the Adviser uses a quantitative approach.The Fund’s portfolio is managed using a model that combines fundamental factors, statistical factors and macroeconomic factors.When evaluating fundamental factors, the Adviser will look at attributes of stocks or companies that are important in explaining cross-sectional differences in stock prices.Within the context of the fundamental factors, the Fund will have an overall focus on growth stocks, with an emphasis within that focus on growth stocks of smaller and more value-oriented companies.The Adviser defines “smaller” companies as companies below top 1,000 stocks in terms of market capitalization.When evaluating statistical factors, the Adviser will apply statistical methods to price history data to determine “momentum” in a prospective investment . The Adviser generally considers an investment to have “momentum” if its return over the prior six to twelve months ranks in the top quintile of its relevant market capitalization universe.When evaluating macroeconomic factors, the Adviser will look for the economic variables that will significantly impact equity returns on a broad basis. The Fund will purchase securities that the Adviser identifies as having the potential for long-term capital appreciation.The Fund may sell securities at any time when, in the Adviser’s judgment, circumstances warrant their sale.While this sell strategy may cause the Fund to have an annual portfolio turnover rate in excess of 100%, it also means the Adviser will sell investments when it believes there are better investment alternatives. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose money by investing in the Fund.The principal risks of investing in the Fund are: · Management Risk.Risk that the Adviser’s investment strategies for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments.Additionally, while the Adviser has been managing assets for investors since 1993, the Adviser has not previously managed a registered mutual fund. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · General Market Risk.Risk that the value of the Fund’s shares will decrease based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stock is subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Small-, Mid- and Micro-Cap Company Risk.The risk that the securities of mid-cap, small-cap and micro-cap companies may be more volatile and less liquid than the securities of large-cap companies. · Foreign Securities and Currency Risk.Risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies. · Exchange-Traded Fund Risk.Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfoliosAdditionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs, unlike open-end investment companies. Table of Contents - Prospectus 2 · Short Sale Risk.Short selling of securities may result in the Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. · Options Risk.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. · High Portfolio Turnover Rate Risk. A high portfolio turnover rate (100% or more) has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains than if the Fund had a low portfolio turnover rate.This may mean that you would be likely to have a higher tax liability.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws. · Value Stock Risk.Value stocks may perform differently from the market as a whole and may continue to be undervalued by the market for long periods of time. · Growth Stock Risk.The prices of growth stocks may be more sensitive to changes in current or expected earnings than the prices of other stocks. · Momentum Risk.Securities with “momentum” have recently had above-average returns and may be more volatile than a broad cross-section of securities. · Tax Risk.Certain of the Fund’s investment strategies, including transactions in options and futures contracts, may be subject to special tax rules, the effect of which may have adverse tax consequences for the Fund. Performance Performance information for the Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Management Investment Adviser Gerstein, Fisher & Associates, Inc. is the Fund’s investment adviser. Portfolio Manager Gregg S. Fisher, CFA, CFP, President and Chief Investment Officer of the Adviser since 1993, is the Portfolio Manager for the Fund and has managed the Fund since its inception. Purchase and Sale of Fund Shares Fund shares are to be purchased and redeemed primarily through financial intermediaries.Investors who wish to purchase or redeem Fund shares should contact the Adviser toll free at 800-473-1155.The minimum initial amount of investment in the Fund is $10,000.Subsequent investments in the Fund for all types of accounts may be made with a minimum investment of $250. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 3 Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Investment Objective The Fund’s investment objective is long-term capital appreciation.The Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 30 days’ written notice to shareholders. Principal Investment Strategies Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities. The Adviser pursues the Fund’s investment objective by investing primarily in common stocks of domestic companies.Equity securities may also include preferred stocks, ETFs that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.Should the Adviser determine that the Fund would benefit from reducing the percentage of assets invested in equity securities from 80% to a lesser amount, the Fund will provide you with at least 60 days’ written notice of such change as well as 60 days’ written notice of the change in the Fund’s name that would be required to enact such a reduction.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.The Fund may also sell shares of securities short for hedging purposes. In selecting investments for the Fund, the Adviser uses a quantitative approach.The Fund’s portfolio is maintained using a model that combines fundamental factors, statistical factors and macroeconomic factors. When evaluating fundamental factors, the Adviser will look at attributes of stocks or companies that are important in explaining cross-sectional differences in stock prices.These fundamental factors include, but are not limited to, the book value-to-price ratio and market capitalization.Within the context of the fundamental factors, the Fund will have an overall focus growth stocks, with an emphasis within that focus on growth stocks of smaller and more value-oriented companies.The Adviser defines “smaller” companies as companies below the top 1,000 stocks in terms of market capitalization. When evaluating statistical factors, the Adviser will apply statistical methods to price history data to determine “momentum” in a prospective investment.One focus of the Fund will be to seek out and purchase those stocks with the most attractive “momentum” qualities.The Adviser generally considers an investment to have “momentum” if its return over the prior six to twelve months ranks in the top quintile of its relevant market capitalization universe. When evaluating macroeconomic factors, the Adviser will look for the economic variables that will significantly impact equity returns on a broad basis.These factors include, but are not limited to: · overall broad market return; · change in interest rates; · change in oil prices; · change in the value of the U.S. dollar; · slope of the term structure of interest rates; · return of the industry in which the stock is classified; and · return of large, mid, and small stock groupings. Table of Contents - Prospectus 4 The Adviser selects investments for the Fund’s portfolio using the models above, as well as by implementing arbitrage pricing theory (“APT”) to help predict what various stocks have in common, and the ways their prices will tend to move together in the future.APT is a pricing model that relies on various macro-economic factors to price assets.The Adviser utilizes APT in an attempt to ensure that the Fund’s portfolio avoids any uncompensated concentrations of risk. The Fund will not purchase or sell securities based solely on the prospects for the economy, the securities markets, or the individual issuers whose shares are eligible for purchase.The Fund will not sell securities which have depreciated in value since their acquisition solely because prospects for the issuer are not considered attractive or due to an expected or realized decline in security prices in general.The Fund will not sell securities to realize short-term profits, but when circumstances warrant, they may be sold without regard to the length of time held.The Fund may sell securities, including those eligible for purchase, at any time when in the Adviser’s judgment, circumstances warrant their sale, including but not limited to, tender offers, mergers and similar transactions, or bids made for block purchases at opportune prices.While this sell strategy may cause the Fund to have an annual portfolio turnover rate in excess of 100%, it also means the Adviser will sell investments when it believes there are better investment alternatives. Although the Fund may invest in securities across all market capitalizations, it may at any given time invest a significant portion of its assets in companies of one particular market capitalization category when the Adviser believes such overweighting will lead to performance over the long term that outweighs the risks associated with investing in companies of one particular market capitalization. The Fund may be appropriate for investors who want to add an investment with potential for capital appreciation to diversify their investment portfolio.The Fund is not appropriate for investors concerned primarily with principal stability or those pursuing a short-term goal. Temporary or Cash Investments.Under normal market conditions, the Fund intends to stay fully invested according to its principal investment strategies as noted above.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective during that period. For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested, and this may result in the Fund not achieving its investment objective during that period.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Fund Expenses.The Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to reduce its management fees and/or pay expenses of the Fund to ensure that the total amount of Fund operating expenses (exclusive generally of interest, acquired fund fees and expenses, leverage and tax expenses, brokerage commissions, dividends and interest expenses on short positions and extraordinary expenses)does not exceed 1.25% of the average net assets of the Fund for an initial three-year term beginning with the Fund’s commencement of operations, and is subject to annual re-approval of the agreement by the Board of Trustees thereafter.Any reduction in management fees or payment of expenses made by the Adviser may be reimbursed by the Fund in subsequent fiscal years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.The Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of management fees and/or Fund expenses.In addition, any such reimbursement from the Fund to the Adviser will be subject to the applicable limitation on the Fund’s expenses.This agreement may be terminated at any time at the discretion of the Board of Trustees. Table of Contents - Prospectus 5 Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose money by investing in the Fund.The principal risks of investing in the Fund are: · Management Risk.The ability of the Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished or even lost.Additionally, while the Adviser has been managing assets for investors since 1993, the Adviser has not previously managed a registered mutual fund. · New Fund Risk. There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.Liquidation can be initiated without shareholder approval by the Board of Trustees if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. · General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility since 2008.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.As a result of this significant volatility, many of the following risks associated with an investment in the Fund may be increased.The U.S. government has taken numerous steps to alleviate these market concerns.However, there is no assurance that such actions will be successful.Continuing market problems may have adverse effects on the Fund. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in, and perceptions of, their issuers change.These investor perceptions are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stocks of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common shareholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred shareholders, bondholders and other creditors of such issuers. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Small-, Mid- and Micro-Cap Company Risk.Generally, small-, mid- and micro-cap and less seasoned companies have more potential growth than large-cap companies.They also often involve greater risk than large-cap companies, and these risks are passed on to the Fund.Small-, mid- and micro-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Small-, mid- and micro-cap company stocks tend to be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if the Fund wants to sell a large quantity of a small-, mid- or micro-cap company’s stock, it may have to sell at a lower price than the Adviser might prefer, or it may have to sell in smaller than desired quantities over a period of time.An investment in the Fund that is subject to these risks may be more suitable for long-term investors who are willing to bear the risk of these fluctuations. Table of Contents - Prospectus 6 · Foreign Securities and Currency Risk.To the extent that the Fund invests in securities of foreign companies, including American Depositary Receipts (“ADRs”) and European Depositary Receipts (“EDRs), your investment in the Fund is subject to foreign securities risk.These include risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks. · Exchange Traded Fund Risk.ETFs are investment companies that are bought and sold on a national securities exchange.To the extent that the Fund invests in ETFs, there will be some duplication of expenses because the Fund would bear its pro rata portion of such funds’ management fees and operational expenses.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”) per share, an active secondary trading market may not develop or be maintained, and trading may be halted by, or the ETF may be delisted from, the exchange in which they trade, which may impact the Fund’s ability to sell its shares.The lack of liquidity in a particular ETF could result in it being more volatile than the ETF’s underlying portfolio of securities.ETFs are also subject to the risks of the underlying securities or sectors the ETF is designed to track.In addition, there are brokerage commissions paid in connection with buying or selling ETF shares. · Short Sale Risk.The Fund is subject to short sale risk.Short selling shares of equities and ETFs may result in the Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.The Board of Trustees has considered the Fund’s short sales strategy and its attendant risks and has determined that the strategy does not impair the Fund’s ability to meet redemptions or meet other regulatory requirements.The Board of Trustees has adopted policies and procedures, and regularly reviews the adequacy of those policies and procedures, to ensure that the Fund’s short positions are continuously monitored, comply with regulatory requirements and are in the best interests of the Fund’s shareholders. · Options Risk.Options transactions involve certain risks.For example, there are significant differences between the securities and options markets that could result in an imperfect correlation between those markets.A given hedging transaction may not achieve its objectives, resulting in possible losses.Decisions as to whether and when to use options involve the exercise of skill and judgment and even a well-conceived transaction may be unsuccessful because of market behavior or unexpected events.Options markets may not be liquid in all circumstances, and the Fund may not be able to complete or neutralize an options transaction in the manner desired. Covered call options enhance Fund income by the generation of premiums upon the sale of the options, but may result in the Fund losing the benefit of a portion of the appreciation in the underlying equity security to the extent the value increases to an amount in excess of the option exercise price.Call option premiums received by the Fund will be recognized upon exercise, lapse or other disposition of the option and generally will be treated by the Fund as short-term capital gain or loss. Table of Contents - Prospectus 7 · High Portfolio Turnover Rate Risk.The Fund’s investment strategy may result in high portfolio turnover rates.This could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income tax rates (currently as high as 35%) and could increase brokerage commission costs.To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. · Value Stock Risk.Value stocks can react differently to issuer, political, market, and economic developments than the market as a whole and other types of stocks.Value stocks tend to be inexpensive relative to their earnings or assets compared to other types of stocks.However, value stocks can continue to be inexpensive for long periods of time and may not ever realize their full value. · Growth Stock Risk.Growth stocks are stocks of companies believed to have above-average potential for growth in revenue and earnings.The prices of growth stocks may be more sensitive to changes in current or expected earnings than the prices of other stocks.Growth stocks may not perform as well as value stocks or the stock market in general. · Momentum Risk.Investing in securities with “momentum” entails investing in securities that have recently had above-average returns.These securities may be more volatile than a broad cross-section of securities.In addition, there may be periods when the “momentum” style is out of favor, and during which the investment performance of a fund using a “momentum” strategy may suffer. · Tax Risk.The Fund’s transactions in options, futures contracts, hedging transactions, forward contracts, derivatives, synthetic instruments and swap contracts may be subject to special tax rules (including mark-to-market, constructive sale, wash sale, straddle and short sale rules), the effect of which may be to accelerate income to the Fund, defer losses to the Fund, cause adjustments in the holding periods of the Fund’s securities, convert long-term capital gains into short-term capital gains or convert short-term capital losses into long-term capital losses. These rules could, therefore, affect the amount, timing and character of distributions to the Fund’s shareholders. The Fund's use of such transactions may result in the Fund realizing more short-term capital gains (subject to tax at ordinary income tax rates) and ordinary income subject to tax at ordinary income tax rates than it would if it did not engage in such transactions. Furthermore, to the extent that any futures contract or option on a futures contract held by the Fund is a “Section 1256 contract” under Section 1256 of the Internal Revenue Code of 1986, as amended, the contract will be marked-to-market annually and any gain or loss will be treated as 60% long-term and 40% short-term, regardless of the holding period for such contract. Section 1256 contracts include Fund transactions involving foreign currency contracts, call options on a broad based securities index, certain futures contracts and other financial contracts. Table of Contents - Prospectus 8 Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Statement of Additional Information (the ‘SAI”).Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports are available by contacting Gerstein Fisher Multi-Factor Growth Equity Fund, 100 William Street, Suite 1825, New York, NY 10038, or calling 800-473-1155 Management of the Fund The Adviser The Fund has entered into an Investment Advisory Agreement (“Advisory Agreement”) with Gerstein, Fisher & Associates, Inc., a registered investment adviser, located at 100 William Street, Suite 1825, New York, NY 10038, under which the Adviser manages the Fund’s investments subject to the supervision of the Board of Trustees.The Adviser has been managing assets since it was founded in 1993 and now employs over twenty investment professionals.The Adviser, through its investment professionals, employs common principles and processes across many of its strategies and believes that this collective knowledge is an asset to its clients.The Adviser is entitled to an annual management fee of 0.85% of the Fund’s average daily net assets. A discussion regarding the basis of the Board of Trustees’ approval of the Advisory Agreement will be available in the Fund’s next annual or semi-annual report to shareholders. Portfolio Manager Gregg S. Fisher, CFA and CFP, is the Portfolio Manager for the Fund and is primarily responsible for the day-to-day management of the Fund’s portfolio.Mr. Fisher has served as President and Chief Investment Officer of the Adviser since 1993.As chair of the Adviser’s Investment Policy Committee, Mr.
